DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10314041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 01/21/22, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1,
 	Russel teaches a method for implementing a radio frequency (RF) coexistence management strategy on a multi-RF communication device for managing effects of an aggressor subscription (“aggressor’’) on a victim subscription (“victim”), comprising: determining a time that an RF coexistence event will next start, (para [0057])wherein: the RF coexistence event comprises a period in which uplink transmissions on a first RF resource of the communication device overlap in time with downlink reception on a second RF resource of the communication device,(para [0051]) and the aggressor is supported by a first wireless communication network associated with the first RF resource and the victim is supported by a second wireless communication network associated with the second RF resource; determining whether a selected power-control remedial action is viable; (para [0060])

 	The prior art of record do not teach “and implementing the selected power-control remedial action upon the start of the next RF coexistence event in response to determining that the selected power-control remedial action is viable, wherein implementing the selected power-control remedial action comprises: sending a power UP command on the victim’s closed-loop downlink power control to the second wireless communication network just before a transmission by the aggressor is about to start; waiting for the aggressor to finish the transmission; and sending a power DOWN command on the victim’s closed-loop downlink power control to the second wireless communication network just after the transmission by the aggressor finishes.”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/OMER S MIAN/Primary Examiner, Art Unit 2461